Citation Nr: 1829757	
Decision Date: 07/23/18    Archive Date: 08/02/18

DOCKET NO.  09-21 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a vascular disability, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for chloracne, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to an initial rating in excess of 30 percent for claustrophobia disorder prior to September 19, 2008, and 50 percent thereafter. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Forde, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1968, with additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from numerous rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2013, the Board remanded the matter for additional development.

The Veteran requested a Board hearing.  A hearing was scheduled for July 2018, but as he has withdrawn the issues on appeal, his hearing request is also deemed withdrawn.  38 C.F.R. § 20.704(e).  






FINDING OF FACT

In June 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the entire appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal in a June 2018 written statement.  Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


